Per Curiam.
Thomas Joseph Tierney was admitted to practice by this Court in 1993 and has previously listed a busi*1458ness address in Norwalk, Connecticut with the Office of Court Administration. By affidavit sworn to June 20, 2016, Tierney seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Tierney is presently delinquent in his New York attorney registration requirements, having failed to register for the most recent applicable biennial period (see Judiciary Law § 468-a; Rules of Chief Admin of Cts [22 NYCRR] § 118.1).* Inasmuch as Tierney is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Tierney must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, J.P., Lynch, Rose, Mulvey and Aarons, JJ., concur.
Ordered that Thomas Joseph Tierney’s application for permission to resign is denied.

 Although AGC states that Tierney has failed to register for the biennial period commencing in 2016, Office of Court Administration records reflect that he has actually failed to register for the period commencing in 2015.